ORDER
PAUL H. ANDERSON, Associate Justice.
The Director of the Office of Lawyers Professional Responsibility has filed a petition for stay of proceedings and transfer to disability inactive status with this court. The petition states that respondent Michael B. LeBaron is currently the subject of charges of unprofessional conduct issued by the Director. The Director further states that respondent is currently disabled and is not able to assist in the defense of the disciplinary proceedings or competently represent clients. Pursuant to a stipulation entered into by the parties, the Director requests that the pending disciplinary proceedings be stayed and respondent be transferred to disability inactive status under Rule 28(c), Rules on Lawyers Professional Responsibility (RLPR).
This court has independently reviewed the file and concludes that staying the disciplinary proceedings and transferring respondent to disability inactive status is appropriate.
IT IS HEREBY ORDERED that respondent Michael B. LeBaron is transferred to disability inactive status effective immediately and that the pending disciplinary proceedings be stayed until such time as respondent may file a petition for reinstatement to active status. Upon the filing of a petition for reinstatement to active status, the stay of the disciplinary proceedings will automatically be lifted and a hearing and decision on the pending charges of unprofessional conduct will be required as a precondition to reinstatement in addition to the requirements of Rules 28(d) and 18, RLPR.